Citation Nr: 1714324	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  12-21 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a low back disability (other than chronic lumbar strain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1973 to May 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The RO previously denied service connection for a low back disability in an unappealed March 1995 rating decision.  In July 2010, a claim to reopen service connection for a low back disability was received.  In a June 2011 rating decision, the RO reopened service connection for a back disability, granted service connection for chronic lumbosacral strain, and denied service connection for degenerative disc disease with stenosis of the lumbosacral spine.  

In December 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record.

In January 2015, based on the new and material evidence presented, the Board reopened the claim for service connection for a low back condition and remanded the claim for additional development.  The matter has returned to the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the claim for service connection for a low back disability (other than chronic lumbar strain), so the Veteran is afforded every possible consideration.

The Veteran contends that his current disc disease with stenosis of the lumbosacral spine is related to a back injury in active service or proximately due to his service-connected lumbar strain.  See December 2013 Board Hearing Transcript, pg. 15.   

Pursuant to the Board's January 2015 remand, the Veteran was provided a VA spine examination in March 2015 to determine whether stenosis of the lumbosacral spine is causally related to service or to the Veteran's service-connected lumbar strain.  The March 2015 examiner, a certified physician assistant, stated, "[i]t is not possible to determine without resorting to mere speculation, because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions."  The examiner remarked, "based on the veteran's medical records, it is not clear if his current back condition is only service related."  She further stated, "it is not clear at this point weather [sic] or not his current back issues are secondary to or aggravated by service connected condition." 

Upon review, the Board finds the March 2015 medical opinion inadequate for decision-making purposes. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In Jones v. Shinseki, 23 Vet. App. 382, 389 (2010), the Court held that the Board cannot rely on an examiner's conclusion that an etiological opinion would be speculative unless the examiner explains the basis for that opinion and clearly identifies what facts cannot be determined.  

Here, the Board acknowledges that the examiner was unable to address the link between the current stenosis of the lumbosacral spine and active service or service-connected lumbar strain without speculating.  But, she did not adequately explain why an opinion could not be provided without resorting to mere speculation.  Specifically, the examiner did not explain what information would allow for an opinion that does not resort to mere speculation.  Further, the examiner's opinion referenced only that the Veteran "injured his back in 1975, which is over 35 years ago, and his medical records are silent for many years after discarge [sic]. Separation exam is not noted in his STRs."  

As the examiner did not provide an adequate rationale for the opinion given, the Board must remand the issue for a supplemental opinion. See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Thus, on remand, an addendum opinion should be provided which addresses the foregoing.  

Accordingly, the case is REMANDED for the following action:

1. Forward the record, including a copy of this remand, to the March 2015 VA examiner (or an appropriate medical professional) for an addendum opinion for the Veteran's claim of service connection for disc disease with stenosis of the lumbosacral spine.  If the examiner determines another examination is necessary, an examination should be scheduled.  

The VA examiner should provide an opinion regarding whether disc disease with stenosis of the lumbosacral spine is at least as likely as not (50 percent or greater likelihood) related to active service.  The examiner should address the following in the opinion:

a) The examiner should consider the service treatment records which reflect complaints of low back pain and treatment of low back strain. 

b) The examiner should consider the Veteran's relevant statements of record and testimony of continuity of low back symptoms since service, to include his December 2013 Board Hearing testimony.  

The examiner should give a detailed rationale for the opinion. If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2. The examiner should provide an opinion as to whether current disc disease with stenosis of the lumbosacral spine is (1) proximately due to or the result of the service-connected chronic lumbar strain or (2) aggravated (permanently worsened) by the service-connected chronic lumbar strain.

The VA examiner should give a detailed rationale for the opinion stated.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Following completion of the foregoing, the RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action. 38 C.F.R. §4.2 (2016).

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




